Dismissed and Memorandum
Opinion filed November 23, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00848-CV
____________
 
HUNG PIN LEE AND DANIEL R. KIRSHBAUM, P.C., Appellants
 
V.
 
XENOS YUEN AND THE LAW OFFICES OF YUEN &
ASSOCIATES, P.C., Appellees
 

 
On Appeal from the 55th District Court
Harris County, Texas
Trial Court Cause No. 2008-03203
 

 
M E M O R
A N D U M   O P I N I O N
This is an appeal from a judgment signed August 13, 2010.  The
notice of appeal was filed August 30, 2010.  To date, our records show that
appellants have neither established indigence nor paid the $175.00 appellate
filing fee. See Tex. R. App. P. 5
(requiring payment of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for
establishing indigence); see also Order Regarding
Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2007) (listing fees in court of appeals); Tex. Gov’t Code Ann.. ' 51.207 (Vernon 2005) (same). 
On October 14, 2010, this court ordered appellants to pay the
appellate filing fee on or before October 25, 2010, or the appeal would be
dismissed.  Appellants have not paid the appellate filing fee.  Accordingly,
the appeal is ordered dismissed.  See Tex. R. App. P. 42.3(c) (allowing involuntary
dismissal of case because appellant has failed to comply with notice from clerk
requiring response or other action within specified time).  
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.